MEMORANDUM**
Myung Hee Sung and Min Hee Koo appeal the district court’s dismissal, for lack of jurisdiction, of their petition for a writ of mandamus pursuant to 28 U.S.C. § 1361 to compel immigration officials to grant their applications for adjustment of status. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the *139district court’s dismissal for lack of mandamus jurisdiction, Tucson Airport Auth. v. Gen. Dynamics Corp., 136 F.3d 641, 648 (9th Cir.1998), and we affirm.
The district court properly dismissed Sung’s petition because mandamus jurisdiction lies only where the action the petitioner seeks to compel is nondiscretionary. See Kildare v. Saenz, 325 F.3d 1078, 1084 (9th Cir.2003); 8 U.S.C. § 1255(a) (committing adjustment of alien’s status to the discretion of the Attorney General).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.